—Appeal from order insofar as it denied reargument unanimously dismissed and order affirmed without costs. Memorandum: Supreme Court’s denial of petitioner’s motion insofar as it sought reargument is not properly before us because no appeal lies from an order denying reargument (see, Lindsay v Funtime, Inc., 184 AD2d 1036; Pennino v Lasersurge, Inc., 178 AD2d 939). The court properly denied the motion insofar as it sought renewal. The additional evidence supporting the motion was not newly discovered and petitioner did not provide a valid excuse for his failure to submit that evidence with the petition (see, Lindsay v Funtime, Inc., supra; Town of Niagara v City of Niagara Falls, 175 AD2d 571, 572). (Appeal from Order of Supreme Court, Onondaga County, Hayes, J. — Reargument and Renewal.) Present— Denman, P. J., Green, Balio, Fallon and Boehm, JJ.